    Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 1 of 22 PageID #: 1619




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

    WILLIAM ALLEN MEANS,
           Plaintiff,

    v.                                                                  Civil Action No.: 2:20-561

    E.M. PETERSON and D. HARVEY,
            Defendants.

              DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                       MOTION FOR SUMMARY JUDGMENT

    COMES NOW the Defendants, by counsel, and state as follows for their Memorandum.

                                                 BACKGROUND

    1. On May 2, 2020, Plaintiff William Means was driving a motorcycle, without proper

registration, insurance, or a license,1 southbound on US 119 at the intersection of Southridge

Boulevard, in South Charleston, West Virginia. Plaintiff was driving under the influence of several

narcotics, including amphetamines, opiates, THC, and ecstacy.2

    2. Officer Peterson was on duty and noted that the motorcycle was spray painted black and

its registration was improperly displayed, did not match the motorcycle, and expired. Peterson

knew by experience that stolen motorcycles are often spray painted.3 Peterson called for assistance,

announced on the radio that the motorcycle may be stolen, and noticed Plaintiff look over his

shoulder at him multiple times while at the red light before suddenly changing lanes and turning




1
  Pl’s Test., Dep. Tr. 42:5–10, March 29, 2021, attached hereto as Ex. 1; Case Report at 1, attached hereto as Ex. 2.
2
  Toxicology Report, attached hereto as Ex. 3. Plaintiff continues to use drugs. See Medical Records, attached hereto
as Ex. 4. Since the filing of this lawsuit, Plaintiff has non-fatally overdosed on drugs.
3
  Peterson Test., Dep. Tr. 106–107. 143, 257. 277–278, attached hereto as Ex. 5.
    Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 2 of 22 PageID #: 1620




toward Trace Fork Road.4 These facts, Peterson’s experience, as well Plaintiff’s flight once

Peterson attempted to stop him, indicated to Officer Peterson the bike may be stolen.5

    3. Officer Peterson realized he would not have time to await back up as Plaintiff darted to the

left to exit Route 119, so he engaged his lights and sirens, hitting two horn sounds and a yelp to

signal Plaintiff to pull over.6 Plaintiff fled. Officer Peterson kept his lights on the entire duration

of the pursuit.7 Plaintiff does not recall whether Officer Peterson had engaged his lights. When

Peterson spoke on the radio, he’d turn his sirens off to be heard, but would turn them back on when

not using the radio.8 Officer Peterson also selectively used his sirens to avoid noise pollution in

the event he had to exit his car and use his handheld radio.9 Although Plaintiff contends that he

heard no sirens for the duration of the pursuit, it is indisputable that sirens can first be heard at the

6:24 point of the recording and other times.10 A bystander, Mary Chandler, recalls hearing sirens

as Plaintiff fled.11 Plaintiff states he did not hear any sirens, but was wearing Bluetooth headphones

while driving.12 Notably, Plaintiff is no stranger to police pursuits as Plaintiff had fled police a

year before in February 2019 and has been convicted of the felony of fleeing with reckless

indifference.13 Accordingly, Plaintiff has no corroborating evidence that Officer Peterson failed to




4
  Case Report at 1, attached hereto as Ex. 2; Radio Recording at 0:13, attached hereto as Ex. 6.
5
  Peterson Test., Dep. Tr. at 143:16–24; 111:18–22; 112:9–13; 116:8–14, attached hereto as Ex. 5.
6
  Id. at 146:18–23.
7
  Id. at 157.
8
  Id.
9
  Id. at 157:7–13.
10
   Radio Recording at 6:24, attached hereto as Ex. 6.; see also id. at 11:06, 12:02.
11
   Chandler Test., Dep Tr. 9, 11, 20–21, attached hereto as Ex. 7.
12
   Pl’s Test., Dep. Tr. 90–91, March 29, 2021, attached hereto as Ex. 1.
13
   Indictment, attached hereto as Ex. 8; Dec. 8, 2020, letter from Kanawha County Office of the Prosecuting Attorney,
attached hereto as Ex.9; Plea and Conviction Order, attached hereto as Ex. 10; Order Accepting Pleas of Guilty,
attached hereto as Ex.11.
                                                            2
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 3 of 22 PageID #: 1621




engage his lights and sirens, the positive evidence shows otherwise, and it is thus beyond genuine

dispute that Officer Peterson had his lights and siren engaged during the pursuit.

     4. During the pursuit, Plaintiff accelerated and exceeded the speed limit through the straight

stretches of the pursuit and slowed down around curves.14 The pursuit lasted approximately 12

minutes and 7 seconds over 11.57 miles.15 Plaintiff’s average speed was thus approximately 57

miles per hour in a 25 mile-per-hour zone.16 Plaintiff ran three stop signs, tried to slow down by

putting his feet on the road, swerved to miss a dog, negotiated sharp and slight turns crossing into

the opposite lane of travel, and ultimately lost control of the motorcycle.17

     5. When Plaintiff turned from Heavenly Drive onto a gravel access road containing ruts,

Plaintiff attempted to discard his backpack. Plaintiff slowed down due to the terrain and continued

looking over his shoulder at Officer Peterson.18 Parts of Plaintiffs’ motorcycle started to fall off its

frame.

     6. The pursuit came upon a creek bed with approximately 4 feet of water. Officer Peterson

stopped because he thought Plaintiff would stop before the water, but Plaintiff put his feet up in

line with the handlebars and drove through the creek.19 Plaintiff ended up on the other side of the

creek coming up onto Emmons Road where the pursuit continued.

     7. Once the pursuit reached Emmons Road, the officers were advised that a Boone County

deputy and a West Virginia state trooper were positioned at the Kanawha/Boone County Border




14
   Peterson Test, Dep. Tr. 50:11–23, attached hereto as Ex. 5.
15
   See Radio Recording, attached hereto as Ex. 6.
16
   Report of John Painter at 8, attached hereto as Ex. 12. Defendants disclosed their experts, including Mr. Painter as
their accident reconstruction expert, on July 1, 2021.
17
   Peterson Test., Dep Tr. 126, 128, 168–169, attached hereto as Ex. 5; Case Report, attached hereto as Ex. 2.
18
   Peterson Test., Dep Tr. 130:17–24, attached hereto as Ex. 5
19
   Id. at 134:14–19.
                                                             3
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 4 of 22 PageID #: 1622




and would intercept Plaintiff if the pursuit continued.20 Near the end of the pursuit, it is undisputed

that Plaintiff was driving recklessly.21

     8. Before Plaintiff could be intercepted, Plaintiff wrecked the motorcycle on railroad tracks.

In his deposition, Officer Peterson drew the path of Plaintiff’s bike before the crash; Plaintiff drove

off the road before striking the railroad tracks.22

     9. When Plaintiff’s bike reached the railroad tracks, the tracks spun the bike and ejected

Plaintiff through the air. Plaintiff’s body then came down, struck the tracks, and went into the ditch

area where Officer Peterson lost sight of him.23

     10. Officer Peterson was 3 to 4 car lengths behind Plaintiff when the motorcycle struck the

tracks.24 Officer Harvey did not witness the cause of the crash but verifies that Officer Peterson

was closer to Officer Harvey, who was trailing the pursuit, than he was to Plaintiff.25

     11. When the Officers reached Plaintiff, he was screaming, and they instructed him to show

his hands.26 With Officer Harvey providing cover, Officer Peterson holstered his gun and went

into the water. As the Officers got closer, Plaintiff would not show his hands or let the officers

gain control of his hands, but instead put his hands under the water toward his waistband. Officer

Peterson got into the water and grabbed Plaintiff’s left hand but Plaintiff continued to refuse to

show his other hand and was pulling away.27 At this point, Officer Harvey used a short burst of




20
   Id. at 173:7–14.
21
   See id. at 50.
22
   Id. at 274; id. at Ex. 9 attached thereto.
23
   Id. at 191:6–11.
24
   Id. at 193:1–14
25
   Harvey Test, Dep. Tr. 73–74, attached hereto as Ex.13.
26
   Id. at 108–110.
27
   Id.
                                                            4
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 5 of 22 PageID #: 1623




OC spray. The OC spray had no effect on Plaintiff, and Plaintiff did not seek any medical attention

for the same as evidenced by ambulance records.28

     12. Officer Peterson testified that they did not have time to assess Plaintiff’s injuries or move

him to a shallow part of the water because Plaintiff told them he was drowning.29 The water in the

ditch was apparently surprisingly deep as can be seen in the photograph. Moreover, the ditch can

be seen to be directly beside the tracks. In the water, Plaintiff asked the Defendant Officers to help

him out of the water because he felt he was going to drown. 30 Given his statement that he was

drowning and the possibility of a train arriving, the Officers removed Plaintiff from the water.31

     13. Officers Peterson and Harvey lifted Plaintiff under each arm and carried him out of the

water, up the incline of the railroad tracks, across the railroad tracks, and back down the decline

on the other side of the railroad tracks, with difficulty the entire time. At the time of the incident,

Plaintiff was 5’10” tall and weighed 177 lbs.32 He was also wearing clothes and a motorcycle

jacket that were soaking wet from the water, as well as a motorcycle helmet.

     14. As Officer Peterson went to check on the cruiser, Officer Harvey grabbed Plaintiff’s right

wrist and ordered him to roll over. Plaintiff did not comply and attempted to grab Harvey’s right

wrist with his left hand. Officer Harvey moved his hand to stop Plaintiff, rolled him over, and

cuffed him behind his back. He did not cuff Plaintiff in the front or through a belt loop because

there was still a possibility Plaintiff could reach a weapon.33




28
   Ambulance record, attached hereto as Ex. 14.
29
   Peterson May 2, 2020, Photograph, attached hereto as Ex. 22.
30
   Pl’s Test., Dep. Tr. 105, March 29, 2021, attached hereto as Ex. 1; Peterson Test., Dep. Tr. 215, attached hereto as
Ex. 5.
31
   Peterson Test., Dep. Tr. 196–197, attached hereto as Ex. 5.
32
   Pl’s CAMC General Hospital May 2, 2020 Admission Record, attached hereto as Exhibit 23.
33
   Harvey Test., Dep. Tr. 128, attached hereto as Ex. 13.
                                                             5
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 6 of 22 PageID #: 1624




     15. Only after the Officers moved Plaintiff out of the water per Plaintiff’s request and brought

him up the slope and across the tracks did Plaintiff tell the Officers that he could not feel his legs.34

     16. Officer Peterson observed white stuff around Plaintiff’s mouth, indicating to him that

Plaintiff was on some type of drug.35 After the accident, police found 0.52 grams of

methamphetamine in a small black Nintendo case.36 The pack also contained miscellaneous tools,

tubing, two small propane canisters, gloves, and two small lights.37

     17. Two bystanders, Mary Chandler and Melissa Nunley, recorded a cell phone video of

Officer Peterson and Officer Harvey apprehending Plaintiff.38 The bystanders shot the video 55 to

65 feet from the scene.39 The bystanders comment in the video that one of the officers use a taser

on Plaintiff and stomp on his helmeted head. However, Plaintiff has never claimed to be tased and

Officer Harvey has clarified that neither he nor Officer Peterson were carrying tasers.40 Plaintiff

has failed corroborate that he was stomped on, as explained infra.

     18. As a result of this incident, Plaintiff was charged and indicted with two felonies: fleeing

with reckless indifference and fleeing under the influence.41

     19. As a result of the accident, Plaintiff suffered injuries and is now a paraplegic. As Plaintiff’s

disclosed, proposed law enforcement expert Roy Taylor has testified, Plaintiff could have avoided

his injuries if he had simply pulled over.42




34
   Pl’s Test., Dep Tr. 23, April 20, 2021, attached hereto as Ex. 15; Peterson’s Test., Dep. Tr. 225, attached hereto as
Ex.5; Case Report at 8, attached hereto as Ex. 2.
35
   Peterson Test., Dep. Tr. 228:8–14, attached hereto as Ex. 5.
36
   Case Report at 9, attached hereto as Ex. 2.
37
   Id.
38
   See Video, attached hereto as Ex. 16.
39
   Report of Steven D. Ashley at 24, attached hereto as Ex. 17. Mr. Ashley is Defendant’s law enforcement use of
force expert disclosed on July 1, 2021.
40
   See Doc 1; Harvey Test., Dep. Tr. 82:4–10, attached hereto as Ex. 13
41
   See Exs. 8–11 attached hereto.
42
   Taylor Test., Dep. Tr. (draft due to exigency) 75, 77, 83, 88, 90, 94, 95, 98, attached hereto as Ex. 18.
                                                             6
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 7 of 22 PageID #: 1625




     20. The Court issued its Memorandum Opinion and Order on November 13, 2020, leaving

only excessive force claims against Defendants Officer Peterson and Officer Harvey and gross

negligence and reckless claims against Officer Peterson.

                                           STANDARD OF REVIEW

     21. Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”43 Where no genuine

issues of material fact exist and further inquiry regarding the facts is not necessary in order to

decide that the movant is entitled to judgment as a matter of law, summary judgment is

appropriate.44 The moving party bears the initial burden of informing the Court of the basis for the

motion and of establishing the nonexistence of genuine issues of fact. 45 “[A] party opposing a

properly supported motion for summary judgment may not rest upon mere allegation or denials of

his pleading but must set forth specific facts showing that there is a genuine issue for trial.”46 This

obligation is particularly strong when the non-moving party bears the burden of proof.47 “The mere

existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient; there

must be evidence on which a jury could reasonably find for the plaintiff.”48 In considering a motion

for summary judgment, the Court will draw any permissible inference from the underlying facts

in the light most favorable to the nonmoving party.49

                                              LEGAL ARGUMENT




43
   Fed. R. Civ. P. 56(a).
44
   Pachaly v. City of Lynchburg, 897 F.2d 723, 725 (4th Cir. 1990); De Leon v. St. Joseph Hosp., Inc., 871 F.2d 1229,
1233 (4th Cir. 1989).
45
   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
46
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986) (internal citations and quotations omitted).
47
   Celotex Corp., 477 U.S. at 323.
48
   Anderson, 477 U.S. at 252.
49
   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).
                                                           7
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 8 of 22 PageID #: 1626




     22. At the motion to dismiss stage, the Court explained in its Order that Plaintiff’s allegations,

if true, would support his claims of excessive force and gross negligence. However, Plaintiff has

failed to support his allegations with anything other than his own self-serving testimony and

allegations blatantly contradicted by video evidence. As such, summary judgment is warranted.

         I.       EXCESSIVE FORCE

     23. Plaintiff alleges the following instances of excessive force in his Complaint that Plaintiff

alleges violated the West Virginia and the United States Constitutions by using excessive force:

(1) Officer Peterson struck Plaintiff’s motorcycle tire, causing Plaintiff to crash; (2) Officer Harvey

used OCR spray; and (3) Officer Harvey stomped on Plaintiff’s head.50

     24. Plaintiff previously attempted to amend his Complaint and add, inter alia, an allegation

that the Officers improperly drug him out of the water; 51 however, the Court denied Plaintiff’s

Motion.52 Since the filing of his Complaint, Plaintiff also alleged, for the first time in his

depositions, that he was kicked by one of the officers. Plaintiff has never sought leave of Court to

amend his Complaint to add this allegation, and the deadline for amending his Complaint has long

passed.53 Accordingly, Plaintiff’s allegations that he was kicked and improperly drug out of the

water are not before the Court, and summary dismissal of the same is appropriate.

     25. Defendants adopts by reference the first two paragraphs of page 11 of the Court’s

Memorandum Opinion and Order outlining the legal standard for excessive force claims.54

              A. OFFICER PETERSON DID NOT STRIKE PLAINTIFF’S MOTORCYCLE, AND
                 PLAINTIFF CAN IDENTIFY NO CORROBORATING EVIDENCE TO THE CONTRARY




50
   Doc. 1 at Count II.
51
   Doc. 20.
52
   Doc. 22.
53
   See Doc. 34.
54
   Doc 16 at 11.
                                                     8
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 9 of 22 PageID #: 1627




     26. Plaintiff testified that he did not see Officer’s vehicle make contact, but only felt a bump.55

“Mere speculation, however, cannot create a genuine factual dispute, nor can the building of one

inference upon another.”56 “[M]erely a self-serving opinion . . . cannot, absent objective

corroboration, defeat summary judgment.”57 Plaintiff cannot sustain his claim on speculation and

self-serving testimony and allegations.

     27. In any event, Plaintiff has produced no evidence that Officer Peterson’s vehicle made any

contact with the motorcycle, and the positive evidence shows otherwise.58 Sergeant J.W. Robinson

with the West Virginia State Police investigated the scene of the crash shortly after it occurred.

Sergeant Robinson testified that there was no evidence or damage indicating Officer Peterson

made contact with Plaintiff’s motorcycle.59 Not only has Plaintiff failed to produce evidence of

any contact, but also Plaintiff can produce no evidence that any contact was intentional. “[A]

Fourth Amendment seizure [occurs] . . . when there is a governmental termination of freedom of

movement through means intentionally applied.”60

     28. Plaintiff cannot show that Officer Peterson made any contact with the motorcycle, and even

if he could, no evidence of intentional contact exists in the record. Defendant Peterson is entitled

to summary judgment on Plaintiff’s excessive force claim based on said alleged contact.

             B. OFFICER HARVEY’S USE OF OC SPRAY WAS OBJECTIVELY REASONABLE AND
                JUSTIFIED UNDER THE CIRCUMSTANCES




55
   Pl’s Test., Dep Tr. 95, 96, March 29, 2021, attached hereto as Ex.1.
56
   DAG Petroleum Suppliers, L.L.C. v. BP P.L.C., 268 F. App’x 236, 242 (4th Cir. 2008) (citations and internal
quotations omitted); see Dash v. Mayweather, 731 F.3d 303, 324 (4th Cir. 2013).
57
   Williams v. Giant Food, Inc., 370 F.3d 423, 433 (4th Cir. 2004) (citing National Enters., Inc. v. Barnes, 201 F.3d
331, 335 (4th Cir. 2000); Evans v. Technologies Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996)).
58
   See ¶ 10 supra.
59
   Sgt. J.W. Robinson Test., Dep Tr. 51, June 3, 2021, attached hereto as Ex. 24.
60
   Scott v. Harris, 550 U.S. 372, 381, 127 S. Ct. 1769, 1776 (2007) (quoting Brower v. County of Inyo, 489 U.S. 593,
596-597, 109 S. Ct. 1378, 103 L. Ed. 2d 628 (1989)).
                                                           9
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 10 of 22 PageID #: 1628




      29. As noted by this Court, reasonable use of force turns on “the information possessed by the

officer at the moment that force is employed.”61 Courts must look to the totality of the

circumstances surrounding a given claim and consider the reasonableness of a particular use of

force “from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.”62 The “calculus of reasonableness must embody allowance for the fact that police

officers are often forced to make split-second judgments -- in circumstances that are tense,

uncertain, and rapidly evolving -- about the amount of force that is necessary in a particular

situation.”63 Yet this analysis necessarily “requires careful attention to the facts and circumstances

of each particular case, including the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade by flight.”64

      30. The evidence beyond reasonable dispute shows that Plaintiff evaded the Officers by flight,

resisted arrest, and failed to comply with the Officers’ commands.65 As discussed, the evidence

shows that the Officers were reacting to a resistant, unknown, flight-prone individual who had

already fled in a vehicle for an extended period of time, and whose armed/unarmed status they did

not know. At the time, due to his improper registration, the Officers could not even ascertain his

identity, which naturally raises a multitude of concerns, such as whether he has a criminal record,

what that criminal record entails, whether any warrants exist for his arrest, and whether he may

likewise be armed. The Officers did not know why he was fleeing or why he going to such great




61
   637 F.3d 503, 507–08 (4th Cir. 2011).
62
   Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1872 (1989).
63
   Id. at 396–397.
64
   Id.
65
   See ¶¶ 2–7, 11, 14, supra.
                                                         10
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 11 of 22 PageID #: 1629




lengths (fleeing for a long distance and traversing a creek by raising his feet to the handlebars’

height) to flee. Officer Harvey testified, “we don’t know what he could have been reaching for

under the water because he was reaching toward his waist band and pockets.”66 He testified that

weapons are commonly concealed or hidden in waistbands or pockets. 67 For all Officer Harvey

knew, any additional warning before using the short burst of spray “could readily cause such a

warning to be his last.”68 Further, Officer Harvey did not know whether he would flee again.

Therefore, Officer Harvey used a burst of OC spray to gain compliance with lawful commands.

The spray appeared to have little effect on Plaintiff, and ambulance records do not indicate that he

sought any treatment for the spray.

      31. Considering that Plaintiff had fled police for an extended amount of time over a significant

distance, that Plaintiff kept looking over his shoulder, that the motorcycle appeared to be stolen,

that Plaintiff tried to discard a backpack, that Plaintiff plunged his hands under the muddy water

toward his waistband, and that Plaintiff continued to resist Officer Peterson’s attempt to secure his

hands, Officer Harvey acted objectively reasonably by using a burst of OC spray.69

             C. OFFICER HARVEY DID NOT STOMP ON PLAINTIFF’S HEAD

      32. Defendants’ forensic video expert has slowed down the video and zoomed in to see whether

Officer Harvey stomped on Plaintiff’s helmeted head.70 The slowed-down, zoomed-in video




66
   Harvey Test., Dep. Tr. 130, attached hereto as Ex. 13.
67
   Id. at 27.
68
   See McLenagan v. Karnes, 27 F.3d 1002, 1007 (4th Cir. 1994).
69
   See Case Report at 8, attached hereto as Ex. 2; Peterson Test., Dep. Tr. 204–205, attached hereto as Ex. 5.
70
   The Court can consider expert testimony at summary judgment phase without ruling on admissibility of the same.
See Statoil USA Onshore Props. v. Pine Res., LLC, No. 2:14-cv-021169, 2017 U.S. Dist. LEXIS 92786, at *5 n.2
(S.D. W. Va. June 16, 2017) (considering expert opinions at the summary judgment phase without addressing
admissibility under the Federal Rules of Evidence). Videos prepared by David Notowitz, Defendant’s audio/video
expert disclosed on July 1, 2021, and attached hereto as Ex. 19; see CV of David Notowitz, forensic audio, video, and
digital evidence expert, attached hereto as Ex. 20.
                                                           11
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 12 of 22 PageID #: 1630




blatantly contradicts Plaintiff’s claim that Officer Harvey stomped on his head. “When opposing

parties tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.”71

      33. Officer Harvey did not stomp on Plaintiff’s head, which is corroborated by Officer

Harvey’s testimony that he denies stomping on Plaintiff’s head and that he merely stepped over

him, as well as Plaintiff’s testimony, in which Plaintiff states he does not remember being stomped

on.72 Moreover, Defendant’s biomechanical expert, Timothy Joganich, M.S., C.H.F.P., has

analyzed the video and concluded that Officer Harvey did not stomp on Plaintiff’s head.73 The

video unequivocally shows that Officer Harvey bent over and stepped over Plaintiff’s helmeted

head without making contact.74 As the video demonstrates and consistent with biomechanics and

kinematics, Officer Harvey’s movements are consistent with him stepping over Plaintiff, not

stomping on his head.75

      34. As verified by Officer Harvey’s testimony and Defendants’ biomechanical and video

experts, Plaintiff has produced no evidence outside his own uncorroborated testimony that he was

kicked or stomped on. The video blatantly contradicts Plaintiff’s claim.76 Accordingly, the Officers

are entitled to summary judgment on Plaintiff’s excessive force claim based on the alleged stomp.




71
   See Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 167 L. Ed. 2d 686, (2007); Hupp v. Cook, 931 F.3d 307,
315 n.3 (4th Cir. 2019); Brown v. Santiago, No. 2:19-cv-00571, 2021 U.S. Dist. LEXIS 41800, at *12-13 (S.D. W.
Va. Mar. 5, 2021).
72
   Pl’s Test., Dep. Tr. 32, March 29, 2021, attached hereto as Ex. 1; Harvey Test., Dep. Tr. 119, 123, 126, attached
hereto as Ex. 13
73
   See Report of Timothy Joganich, MS, CHFP, attached hereto as Ex. 21.
74
   Id. at 7.
75
   Id. at 8.
76
   In Scott v. Harris, 550 U.S. 372 (2007), the United States Supreme Court reprimanded a Court of Appeals for
finding a question of fact in the plaintiff’s version of events and failing to instead rely on a video that captured the
subject police chase. Id. at 378, 380–381 (The videotape quite clearly contradicts the version of the story told by
                                                            12
  Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 13 of 22 PageID #: 1631




             D. OFFICERS HARVEY AND PETERSON PROPERLY REMOVED PLAINTIFF FROM THE
                WATER AND CARRIED HIM TO SAFETY

    35. In addition to the reasons discussed above,77 Plaintiff’s allegation that he was improperly

moved out of the water, or “dragged across the railroad tracks,” fails for lack of legal and

evidentiary support. Both Officers testified that they moved Plaintiff out of the water to flat land

free from danger of the train tracks or any traffic. The video of the incident shows no “dragging

across the railroad tracks.” It is undisputed that Plaintiff asked the Officers to remove him from

the water for his fear of drowning.78 Plaintiff’s putative expert, Roy Taylor, testified that moving

him from the water “wasn’t intended to be a use of force.”79 Again, Plaintiff’s excessive force

must depend on a termination of freedom of movement through a means intentionally applied.80

Here, the video does not show any improper moving of Plaintiff; Plaintiff asked to be moved from

the water; and Plaintiff’s own putative expert agrees that no force was intentionally applied here.

Therefore, the Officers are entitled to summary judgment on Plaintiff’s excessive force claim that

he was improperly moved.

             E. OFFICERS HARVEY AND PETERSON DID NOT KICK PLAINTIFF

    36. In addition to the reasons discussed above,81 Plaintiff’s claim that he was kicked fails for

lack of legal and evidentiary support. As noted, Plaintiff can produce nothing but his own self-

serving testimony to show that he was kicked. The video does not show a kicking; the EMS report




respondent and adopted by the Court of Appeals. . . . The Court of Appeals should not have relied on such visible
fiction; it should have viewed the facts in the light depicted by the videotape.”).
77
   See ¶ 24 supra.
78
   Pl’s Test., Dep. Tr. 105, March 29, 2021, attached hereto as Ex. 1; Peterson Test., Dep. Tr. 215, attached hereto as
Ex. 5.
79
   Taylor Test., Dept. Tr. 146, attached hereto as Ex. 18.
80
   Scott v. Harris, 550 U.S. 372, 381, 127 S. Ct. 1769, 1776 (2007) (quoting Brower v. County of Inyo, 489 U.S. 593,
596-597, 109 S. Ct. 1378, 103 L. Ed. 2d 628 (1989)).
81
   See ¶ 24 supra.
                                                            13
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 14 of 22 PageID #: 1632




mentions no injury from kicking; no medical record mentions any kicking. Plaintiff cannot identify

who kicked him because he saw no one kick him. Speculation and self-serving, uncorroborated

testimony do not defeat summary judgment. The Officers are thus entitled to summary judgment

on Plaintiff’s excessive force claim based on the alleged kick.

         II.     QUALIFIED IMMUNITY

      37. Defendants adopt by reference the qualified immunity standard iterated on pages 10 and

12 of the Court’s Memorandum Opinion and Order.82 As qualified immunity is “an immunity from

suit rather than a mere defense to liability . . . it is effectively lost if a case is erroneously permitted

to go to trial.”83

      38. The United States Supreme Court has explained that, even if an officer uses excessive

force, he may still be entitled to qualified immunity if the officer mistakes what force is lawfully

allowed under the circumstances.84 Thus, as distinguished by the United States Supreme Court,

even if a court determines that an officer used un-permitted, excessive force, that officer is entitled

to a qualified immunity defense so long as “the law did not put the officer on notice that his conduct

would be clearly unlawful.”85

               A. THE ALLEGED PIT MANEUVER VIOLATED NO CLEARLY ESTABLISHED LAW
                  UNDER THE CIRCUMSTANCES

      39. As discussed, Plaintiff has failed to prove that Peterson’s vehicle made any contact with

the motorcycle. Assuming arguendo that there was contact, Plaintiff cannot show that it was

intentional as any excessive force claim requires. Assuming arguendo that there was intentional




82
   Doc. 16 at 10, 12; see Fed R. Civ. P. 10(c).
83
   Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis removed).
84
   City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019).
85
   See Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986).
                                                          14
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 15 of 22 PageID #: 1633




contact, Officer Peterson’s actions violated no clearly established law and were carried out in

accordance with Scott v. Harris.

       40. Under Scott, “[a] police officer’s attempt to terminate a dangerous high-speed car chase

that threatens the lives of innocent bystanders does not violate the Fourth Amendment, even when

it places the fleeing motorist at risk of serious injury or death.”86 The Supreme Court clarified:

“We are loath to lay down a rule requiring the police to allow fleeing suspects to get away

whenever they drive so recklessly that they put other people’s lives in danger.“87

       41. The Fourth Circuit has applied Scott to a case involving pursuit of a motorcycle. In Abney

v. Cole, the Fourth Circuit reversed a district court’s denial of summary judgment, finding that an

officer was justified in ramming the motorcycle as the motorcycle posed a danger to the public by

fleeing police. The Court explained:

                    This case is similar to Scott. Indeed, plaintiff’s opening brief stated
                    as much: “The Harris case is very similar to this matter.” In both
                    cases, a motorist refused to stop for police after committing a routine
                    traffic violation; the police pursued the motorist; the motorist
                    employed various tactics to escape capture thereby endangering
                    other motorists and bystanders; a law enforcement officer
                    terminated the chase; and the motorist was injured. The fact that,
                    unlike Scott, Abney did not accelerate to 85 miles-per-hour is not
                    dispositive; indeed, the narrow, winding, two-lane roads in this case
                    all but prohibited such speeds. The fact that Abney was driving
                    during the day and Harris “in the dead of the night,” Scott, 127 S.
                    Ct. at 1775, means only that Abney had the opportunity to scare
                    more motorists to death. Similarly, the fact that Abney was driving
                    a motorcycle, rather than a car, does not require a different result
                    since the probability that a motorist will be harmed by a Precision
                    Intervention Technique is high in either circumstance. See Scott,
                    127 S. Ct. at 1778 (holding that although Deputy Scott clearly
                    “posed a high likelihood of serious injury or death to [Harris]” that
                    risk was justified by the possibility that innocent bystanders or
                    motorists might be killed). In accordance with Scott v. Harris, 127


86
     Scott v. Harris, 550 U.S. 372, 374, 127 S. Ct. 1769, 1772 (2007); Abney v. Coe, 493 F.3d 412, 417 (4th Cir. 2007).
87
     Scott, 550 U.S. at 385–386.
                                                             15
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 16 of 22 PageID #: 1634




                    S. Ct. 1769, 167 L. Ed. 2d 686 (2007), we hold that Deputy Coe’s
                    “attempt to terminate a dangerous . . . car chase that threaten[ed] the
                    lives of innocent bystanders d[id] not violate the Fourth
                    Amendment, even [though] it place[d] the fleeing motorist at risk of
                    serious injury or death.” 88

       42. In the case sub judice, it is beyond genuine dispute that the pursuit lasted approximately 12

minutes over approximately 12 miles at an average speed of 57 miles per hour in a 25 mile-per-

hour zone. Plaintiff crossed onto the left side of the road in blind curves endangering any oncoming

traffic, ran stop signs, swerved to miss a dog, was losing parts from his motorcycle, tried to take

off his backpack while driving, drove part of the pursuit with his feet as high as the handlebars,

and drove around corners with his foot on the ground. The Case Report plainly states that, “[i]f

there were any vehicles on the other side of the turn, he would have struck them.”89 Plaintiff posed

a danger to the public. As such, the alleged PIT maneuver, if used by Peterson, was proper under

Scott and Abney. Officer Peterson is therefore entitled to qualified immunity.

                B. OFFICER HARVEY’S USE OF OC SPRAY COMPLIED WITH THE LAW

       43. As this Court noted in its Order, if Plaintiff was incapacitated and motionless when Officer

Harvey used pepper spray, such use of force may be deemed excessive under Brockington.

However, as discussed, Plaintiff was not motionless, but was actively resisting and even reaching

for his waistband. Officer Harvey acted objectively reasonable under the circumstances, especially

considering the use of harsher force has been found justified in similar scenarios, such as where

police shot a man who lowered his hands and reached toward his back pocket but only to turn off




88
     Abney v. Coe, 493 F.3d 412, 417–18 (4th Cir. 2007).
89
     Case Report at 12, attached hereto as Ex. 2; Harvey Test., Dep. Tr. 70, 81, 104, 158, attached hereto as Ex. 13.
                                                              16
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 17 of 22 PageID #: 1635




a Walkman radio.90 Defendant Harvey is entitled to qualified immunity for any claim based on his

use of OC (pepper) spray.

             C. THE ALLEGED STOMP VIOLATED NO CLEARLY ESTABLISHED LAW

      44. Assuming arguendo that Officer Harvey’s foot made any contact with Plaintiff’s helmet,

there is a dearth of evidence that Harvey used any force. In other words, even assuming contact,

there was no “stomp.” Plaintiff testified he remembers the incident but does not remember being

stomped on. Defendants’ biomechanical expert, Mr. Joganich, has opined that “Officer Harvey’s

bent over posture throughout the video . . . would not have allowed him to stomp on Mr. Means’

head in a forceful manner.”91 Plaintiff’s allegation and evidence is blatantly contradicted. It is

axiomatic that, without a showing of force, Plaintiff cannot sustain his excessive force claim based

on the unsupported stomping allegation. Officer Harvey is therefore entitled to qualified immunity.

             D. CARRYING PLAINTIFF OUT OF THE WATER RESULTED IN NO DEPRIVATION OF
                CONSTITUTIONAL RIGHTS AND VIOLATED NO CLEARLY ESTABLISHED LAW

      45. As discussed, Plaintiff does not dispute that he requested to be moved out of the water for

fear of drowning. As such, Defendant Officers did not terminate his freedom as their actions were

requested by Plaintiff. Further, as discussed, Plaintiff’s putative expert, Mr. Taylor, agrees that the

Officers’ movement of Plaintiff from the water was not an intentional use of force. Officer Harvey

had no reason to believe he had a spinal cord injury at this time,92 and Plaintiff had not yet told the

Officers he could not feel his legs. As such, the Officers’ actions did not deprive Plaintiff of a

constitutional right and could not have violated any clearly established law as their actions do not

amount to excessive force as a matter of law. The Officers are entitled to qualified immunity.



90
   Anderson v. Russell, 247 F.3d 125, 127 (4th Cir. 2001).
91
   Report of Timothy Joganich at 7, attached hereto as Ex. 21.
92
   Harvey Test., 128–129, attached hereto as Ex. 13.
                                                           17
     Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 18 of 22 PageID #: 1636




                E. THE ALLEGED KICK DID NOT VIOLATE ANY CLEARLY ESTABLISHED LAW

      46. As discussed, Plaintiff has not substantiated his claim that he was kicked with any evidence

in the record. Even if he could corroborate this allegation, Plaintiff has not identified which officer

kicked him and did not see anyone kick him.93 Plaintiff cannot support his claim with speculation.

Nonetheless, the evidence shows that Plaintiff was actively resisting Officer Peterson in the water

as discussed and even when Officer Harvey was trying to cuff him.94 The Officers had no reason

to believe he had a spinal cord injury at the time.95 Accordingly, Plaintiff cannot establish that the

alleged kick violated a clearly established law. Officer Harvey and Officer Peterson are entitled to

qualified immunity.

         III.     OFFICER PETERSON’S ACTIONS WERE NEITHER GROSSLY NEGLIGENT NOR
                  RECKLESS

      47. Under the pertinent portion of the Tort Claims Act, Officer Peterson is immune from

liability unless his acts were with malicious purpose, in bad faith, or in a wanton or reckless

manner.96 Plaintiff alleges a state gross negligence and recklessness claim against Officer Peterson

in Count I.97

      48. Under West Virginia law, “gross negligence” is synonymous with “reckless disregard.”98

Reckless is defined as:

                  that the actor has intentionally done an act of an unreasonable
                  character in disregard of a risk known to him or so obvious that he
                  must be taken to have been aware of it, and so great as to make it
                  highly probable that harm would follow. It usually is accompanied
                  by a conscious indifference to the consequences, amounting almost


93
   Pl’s Test., 99–100, March 29, 2021, attached hereto as Ex.1.
94
   Harvey Test., 128, attached hereto as Ex.13.
95
   Id. at 128–129, attached hereto as Ex. 13.
96
   W. Va. Code § 29-12A-5(b).
97
   Doc. 1.
98
   Peak v. Ratliff, 185 W. Va. 548, 552 n.4, 408 S.E.2d 300, 304 (1991); Sergent v. City of Charleston, 209 W. Va.
437, 443 n.15, 549 S.E.2d 311, 317 (2001).
                                                         18
      Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 19 of 22 PageID #: 1637




                  to willingness that they shall follow; and it has been said that this is
                  indispensable.99

       49. What’s left of Plaintiff’s Count I fails as a matter of law because, as discussed, Plaintiff

lacks evidence for these allegations, the positive evidence disproves these allegations, and

assuming these allegations could be proven, Officer Peterson’s conduct is privileged100 and

authorized under Scott v. Harris and Abney v. Coe.

       50. Addressing Plaintiff’s allegations in Count I, Plaintiff has offered no corroborating

evidence that Peterson was following too close and made contact with his motorcycle.101 Plaintiff

has offered no evidence whatsoever that any contact was intentional. Plaintiff testified that he does

not recall whether Officer Peterson had turned on his lights. Officer Peterson testified and wrote

in the Case Report that he did turn on his lights; as such, Officer Peterson was authorized under

W. Va. Code § 17C-2-5(b) to exceed the speed limit (as Plaintiff was) and ignore traffic signs (as

Plaintiff did) in his attempt to stop Plaintiff. Officer Peterson is entitled to summary judgment on

Count I.

          IV.     UNDER W. VA. CODE § 55-7-13d, PLAINTIFF CANNOT RECOVER DAMAGES
                  BECAUSE HE WAS INJURED DURING THE COMMISSION OF AND AS PROXIMATE
                  RESULT OF FELONIES

       51. Under W. Va. § 55-7-13d(c)–(d), Plaintiff cannot recover if his damages arise from his

felonious conduct.102 The parties have conducted extensive discovery, and it is now beyond

genuine dispute that Plaintiff’s commission of felonies—fleeing with reckless indifference and

under the influence—caused his injury. For the May 2, 2020, incident, Plaintiff has been indicted




99
   Holsten v. Massey, 200 W. Va. 775, 788, 490 S.E.2d 864, 877 (1997).
100
    See Hutchinson v. W. Va. State Police, 731 F. Supp. 2d 521, 547 (S.D. W. Va. 2010).
101
    See ¶ 10 supra.
102
    W. Va. Code § 55-7-13d.
                                                          19
      Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 20 of 22 PageID #: 1638




and charged felonies of fleeing with reckless indifference under W. Va. Code § 61-5-17(f) and

fleeing while driving under the influence under W. Va. Code § 61-5-17(j).103 Plaintiff thus cannot

recover under state law.

          V.      PUNITIVE DAMAGES

       52. Because Plaintiff can show no excessive force, recklessness, or gross negligence,

Plaintiff’s punitive damages claim fails.104 Further, Plaintiff has established no intentional, and

therefore no malicious, conduct on part of Defendants to warrant any punitive damages. Plaintiff

is not entitled to punitive damages under West Virginia or federal law.105

                                                  CONCLUSION

       53. Defendant Officers are entitled to qualified immunity, statutory immunity, and summary

judgment on the entirety of Plaintiff’s remaining claims. Defendant Officers move the Court to

grant the Motion for Summary Judgment and dismiss Plaintiff’s claims with prejudice.

                                                                   E.M. PETERSON and
                                                                   D. HARVEY,
                                                                   By Counsel,

                                                                   /s/ Duane J. Ruggier II
                                                                   DUANE J. RUGGIER II (WVSB #7787)
                                                                   EVAN S. OLDS (WVSB #12311)
       PULLIN, FOWLER, FLANAGAN,
       BROWN & POE, PLLC
       901 Quarrier Street
       Charleston, West Virginia 25301
       304-344-0100


103
    See Exs. 8–11 attached hereto.
104
    Barnette v. Equifax, Inc., No. 2:18-cv-01348, 2019 U.S. Dist. LEXIS 229480, at *20 (S.D. W. Va. Dec. 12, 2019)
(“West Virginia does not recognize a standalone claim for punitive damages. The right to recover punitive damages
in any case is not the cause of action itself, but a mere incident thereto. Thus, a plaintiff must have sustained an injury
and be awarded compensatory damages therefor before he/she may receive an award of punitive damages.”) (citing
Cruse v. Frabrizio, 2014 U.S. Dist. LEXIS 90997, 2014 WL 3045412, at *13 (S.D. W. Va. July 2, 2014)).
105
    W. Va. Code § 29-12A-7(a) Helmbright v. Davis, Civil Action No. 5:04CV69, 2006 U.S. Dist. LEXIS 100481, at
*20 (N.D.W. Va. Jan. 20, 2006) (“Punitive damages cannot be awarded against municipalities or official capacity
defendants.”).
                                                              20
  Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 21 of 22 PageID #: 1639




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

   WILLIAM ALLEN MEANS,

           Plaintiff,
   v.                                                          Civil Action No.: 2:20-561
   E.M. PETERSON, D. HARVEY, and
   THE CITY OF SOUTH CHARLESTON,

               Defendants.


                                   CERTIFICATE OF SERVICE

       The undersigned, counsel of record for Defendants, do hereby certify on this 12th day of July,

2021, that a true copy of the foregoing "Defendant's Memorandum of Law in Support of its Motion

for Summary Judgment" was filed with the Clerk via the court’s CM-ECF Filing System which will

provide electronic notification to the following counsel of record:

                                       L. Dante’ diTrapano, Esq.
                                        Alex McClaughlin, Esq.
                                       Benjamin D. Adams, Esq.
                                     Calwell Luce diTrapano PLLC
                                          500 Randolph Street
                                    Charleston, West Virginia 25302
                                          Counsel for Plaintiff

                                         W. Jesse Forbes, Esq.
                                       Forbes Law Firm, PLLC
                                    1118 Kanawha Boulevard, East
                                    Charleston, West Virginia 25301
                                       Co-Counsel for Plaintiff


                                               /s/Duane J. Ruggier II
                                               DUANE J. RUGGIER II (WVSB #7787)
                                               EVAN S. OLDS (WVSB #12311)
Case 2:20-cv-00561 Document 91 Filed 07/12/21 Page 22 of 22 PageID #: 1640




 PULLIN, FOWLER, FLANAGAN,
 BROWN & POE, PLLC
 901 Quarrier Street
 Charleston, West Virginia 25301
